"The jurors for the State, upon their oath, present that Willie Clemons, late of, etc., on, etc., with force and arms at, etc., unlawfully did permit his slave by the name of March to hire his own time to *Page 383 
divers persons, to the jurors aforesaid unknown, contrary to the act of the General Assembly, in such case made and provided, and against, etc."
The defendant was convicted, and judgment for the State being rendered by Daniel, J., on the last circuit at BEAUFORT, he appealed.
This is an indictment against the master, and it is founded on a misconception of the Act of 1794. The statute directs the grand jury to make "presentment of any slave." The great purpose of the act is to prevent and abate the nuisance, as was said in Woodman's case. The proceeding is therefore primarily against that, and the notice to the master is to give him an opportunity, as in other cases, of defending his slave and not defending himself personally. It is true the owner is indirectly punished by having his slave hired out for one year. But that is only the incidental consequence of the judgment. The personal liability of the master is for the penalty of twenty pounds. The act does not make him guilty of a misdemeanor nor subject him to indictment.
The judgment of the Superior Court is therefore reversed, and the judgment arrested.
PER CURIAM.                                 Judgment reversed.
Cited: S. v. Clarissa, 27 N.C. 223.
(473)